Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 sets forth “a first radially outer region of the rim.” It appears that this should state “…of the wall” not of the rim to the extent of consistency for the remaining claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2413114 to Liao.
Regarding claim 1, Liao discloses a rim of a bicycle wheel comprising a wall that, viewed in a radial section, extends along a closed line (see annotated drawing below) and encloses at least one annular cavity (see annotated drawing below) concentric with the rim, wherein considering a partition of the rim in three slices of equal size along an axis of rotation (X-X) (see annotated drawing below wherein the dashed lines are positioned such that each space is equal as this is an arbitrary limitation based off of an imaginary divisions), said wall projects radially outwards to a greater extent in an axially central slice than in axially outer slices (as evident from Fig. 2), wherein a first radially outer region of the rim comprises a rolling surface configured to contact a road surface either directly or through the interposition of a substantially two- dimensional coating layer (as evident from Fig. 1, 2), and wherein said wall viewed in radial section is radially convex outwards from one axial side of the rim to an axially opposite side of the rim (as evident from Fig. 2).

    PNG
    media_image1.png
    864
    453
    media_image1.png
    Greyscale

Regarding claim 2, Liao discloses the rim according to claim 1, wherein a first radially outer region of the wall is overall radially convex outwards (as evident from the annotated figure wherein the first includes the region between the dashed lines and slightly axially beyond the dashed lines in either direction). 
Regarding claim 3, Liao discloses the rim according to claim 1, wherein a second radially outer region (i.e. portion of the first between the dashed lines) of the wall, coinciding with (as evident from the annotated Figure) or contained within the first radially outer region, follows, viewed in the radial section, an arc of circumference centered at a reference point (Y).
Regarding claim 4, Liao discloses the rim according to claim 3, wherein the radial section of the rim at least partially follows an NACA profile, and wherein said arc of circumference of the second radially outer region is an arc of a nose circle of said NACA profile. Examiner interprets “NACA profile” throughout the claims herein as merely a profile which exhibits aerodynamic characteristics and is generally a relative term, very broad, and thus minimally limiting as such is understood in the bicycle rim art.  -2-
Regarding claim 17, Liao discloses the rim according to claim 2, wherein the first radially outer region of the wall follows, viewed in a radial section, a curve having a convexity radially towards an exterior of the rim (as evident from Fig. 2).
Regarding claim 19, Liao discloses the rim according to claim 3, wherein the radial section of the rim at least partially follows an NACA profile, and wherein said arc of circumference of the second radially outer region is an arc of a nose circle (as evident from Fig. 2 in view of the interpretation of NACA profile set forth above in claim 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao.
Regarding claim 14, Liao discloses the rim of claim 1 but does not disclose that such is for a bicycle. Even though such is merely intended use of the wheel, Examiner notes that it would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing a means for the bicycle to traverse the ground.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
Regarding claim 16, Liao discloses the rim of claim 14 wherein such is a spider, or spoke, wheel (see Fig. 1, 2). 
Regarding claim 18, Liao discloses the rim of claim 2 but does not expressly set forth that a second radially outer region (i.e. that portion between the dashed lines coinciding with the first region) follows, viewed in the radial section, an arc of circumference centered at a reference point (Y), which subtends an angle (ALPHA) comprised in a range between 50 and 1200. However, it would have been obvious to one of ordiany skill in the art to obtain such angle for the same reasons set forth in claim 7 below. 

Claim(s) 5–11, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of US 3408770 to Smolinksi.
Regarding claims 5 and 6, Liao discloses the rim according to claim 1 but does not disclose a coating on the tire which presents greater friction than an uncoated surface. Smolinski discloses a coating 20 for a toy car (see Fig. 2) to increase friction and thus traction (see col. 2, ln 47-56). It would have been obvious to one of ordinary skill in the art to incorporate such a coating onto the wheel of Liao to increase friction of the wheel of Liao along slippery surfaces such as wet grass. The third region is that portion in between the dashed lines.
Regarding claim 7, Liao in view of Smolinski discloses the rim according to claim 5, wherein a second radially outer region of the wall, coinciding with or contained within the first radially outer region, follows, viewed in the radial section, an arc of circumference centered at a reference point (V), wherein the third radially outer region subtends an angle (BETA) comprised in the range between 10 and 160 degrees, having said reference point (V) as a vertex (as evident from the annotated Fig. 2 with the lines extending from V with the third region extending along the radially outer surface of the wall to the extent that such angle would be reached although it would appear at least a 10 degree angle is satisfied by that which is shown in the Figure. It would have been obvious to one of ordinary skill in the art to obtain such angle with the motivation of providing a wide enough contact surface to reduce higher stress concentrations on the ground contact surface. 
Regarding claim 8, Liao in view of Smolinski discloses the rim according to claim 6, wherein the thickness and width of a coating layer is greater than in a fourth region because such is non-existent in the fourth region wherein the fourth region would be the sidewall portion of the wheel.
Regarding claim 9, Liao in view of Smolinski discloses the rim according to claim 6, wherein “v” subtends an angle of between 20 and 270 degrees with the fourth radially outer region including those portions with the sidewalls of the wheel. As evident from the below figure, an angle of between 20 and 270 is at least suggested by such. It would have been obvious to one of ordinary skill in the art to obtain such angle with the same motivation provided in claim 7 as such would also be a function of the width of the ground contact portion. 

    PNG
    media_image2.png
    304
    426
    media_image2.png
    Greyscale

Regarding claims 10 and 11, Liao in view of Smolinski discloses the rim according to claim 6, wherein the coating layer is fixed to the rim via gluing (e.g. see Smolinski, col. 2, ln 1-17). It would have been obvious to one of ordinary skill in the art to glue to the rim with the motivation of preventing the inadvertent detachment of the coating from the wheel. Further it would have been obvious to adhere such to the third region (i.e. the region between the dashed lines) with the same motivation provided in claims 5/6. 
Regarding claim 13, Liao in view of Smolinski discloses the rim according to claim 6, wherein a radial section of the rim provided with said substantially two-dimensional coating layer at least partially follows an NACA airfoil, and wherein said substantially two- dimensional coating layer follows an arc of circumference that is an arc of a nose circle (as evident from Fig. 2 of Smolinksi with the same motivation provided in claims 5/6).
Regarding claim 20, Liao in view of Smolinski discloses the rim according to claim 5, but does not expressly identify the angles being formed. However, the angle of between 90 and 150 degrees is merely a function of where the reference point (v) is placed in a radial direction and how axially wide the third radially outer region extends. It would have been obvious to one of ordinary skill in the art to obtain such angle for the same reasons noted in claim 7. For an example of such variation to obtain the recited angle see the below annotated figure. 

    PNG
    media_image3.png
    326
    503
    media_image3.png
    Greyscale



Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of Smolinksi in further view of US 5725284 to Boyer 
Regarding claim 12, Liao in view of Smolinski discloses the rim according to claim 11 but does not disclose a channel for any coating. However, Boyer discloses a channel in the convey outer surface of a wheel (e.g. see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of providing increased adhesion surface of the coating therein reducing opportunities for the coating to inadvertently detach. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao in view of US 1483740 to Montgomery. 
Regarding claim 15, Liao discloses the rim according as described above for claim 14, but does not disclose two disc shaped elements that connect the rim to the hub, wherein said wheel at least partially follows, in an axial section and; in a radially outer region thereof, a symmetrical NACA airfoil as Fig 1 of Liao tends to disclose a spoked wheel. Montgomery discloses such (see Fig. 2). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of avoiding objects getting caught in between the spokes therein blocking movement of the wheel or impairing the ability of the wheel to traverse the ground. 
Response to Arguments
Applicant’s arguments with respect to the have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner also identifies the US 1711451 setting forth a spring material forming a rim with a convex shape from side to side which is designed to mimic a tire. Examiner also cites: US 656358, 314963, 907475 all providing convex shaped rims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617